            Case 2:21-cv-01458-AC Document 5 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAUREN SPEARS,                                      No. 2:21-cv-1458 AC P
12                         Plaintiff,
13             v.                                         ORDER
14    EL DORADO COUNTY JAIL,
15                         Defendant.
16

17            Plaintiff, a county jail inmate proceeding pro se, has filed a civil rights action pursuant to

18   42 U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. ECF Nos. 1, 2. Plaintiff has not, however, filed her application for leave to

20   proceed in forma pauperis on the form used by this district. Accordingly, plaintiff’s application

21   will be denied, and plaintiff will be provided the opportunity to submit the application on the

22   appropriate form. Plaintiff is cautioned that she must also provide a certified copy of her prison

23   trust account statement for the six-month period immediately preceding the filing of her

24   complaint.

25            In accordance with the above, IT IS HEREBY ORDERED that:

26            1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED without

27   prejudice,

28   ////
                                                          1
         Case 2:21-cv-01458-AC Document 5 Filed 08/25/21 Page 2 of 2


 1          2. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma
 2   Pauperis By a Prisoner, and
 3          3. Plaintiff shall submit, within thirty days from the date of this order, a completed
 4   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result
 5   in a recommendation that this action be dismissed without prejudice.
 6   DATED: August 25, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
